UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITES EXCHANGE ACT OF 1934 For the quarter period ended January 31, 2012 () TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE EXCHANGE ACT OF 1934 For the transition period form to . Commission File number333-172825 MONARCHY RESOURCES, INC. (Exact name of registrant as specified in its charter) Nevada 46-0525633 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 243 Teresa St. Sta Mesa, Sampaloc, Manila, Philippines (Address of principal executive offices) (632) 725-3389 (Registrant’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See definition of “large accelerated filer”, “accelerated filer” and “small reporting company” Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a small reporting company) Small reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [X]No[] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PROCEDING FIVE YEARS Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 after the distribution of securities subsequent to the distribution of securities under a plan confirmed by a court.Yes □ No □ APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: March 10, 2012: 30,000,000 common shares Page Number PART 1. FINANCIAL INFORMATION ITEM 1. Financial Statements (unaudited) 3 Balance Sheet as at January 31, 2012 and October 31, 2011 4 Statement of Operations For the three months ended January 31, 2012 and 2011 and for the period June 16, 2010 (Date of Inception) to January 31, 2012 5 Statement of Cash Flows For the three months ended January 31, 2012 and 2011 and for the period June 16, 2010 (Date ofInception) to January 31, 2012 6 Notes to the Financial Statements. 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 24 ITEM 4. Controls and Procedures 24 PART 11. OTHER INFORMATION 25 ITEM 1. Legal Proceedings 25 ITEM 1A. Risk Factors 25 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 ITEM 3. Defaults Upon Senior Securities 29 ITEM 4. Mine Safety Disclosures 29 ITEM 5. Other Information 29 ITEM 6. Exhibits 30 SIGNATURES. 31 2 PART 1 – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS The accompanying balance sheets of Monarchy Resources, Inc. (Pre-exploration stage company) at January 31, 2012 (with comparative figures as at October 31, 2011) and the statement of operations for the three months ended January 31, 2012 and 2011 and for the period from June 16, 2010 (date of inception) to January 31, 2012 and the statement of cash flows for the three months ended January 31, 2012 and 2011 and for the period from June 16, 2010 (date of inception) to January 31, 2012 have been prepared by the Company’s management in conformity with accounting principles generally accepted in the United States of America.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Operating results for the three months ended January 31, 2012 are not necessarily indicative of the results that can be expected for the year ending October 31, 2012. 3 MONARCHY RESOURCES, INC. (Pre-Exploration Stage Company) BALANCE SHEETS January 31, October 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ $ Total Current Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIENCY CURRENT LIABILITIES Accounts payable $ $ Advances from related parties Total current liabilities STOCKHOLDERS’ DEFICIENCY Common stock 300,000,000 shares authorized, at $0.001 par value; 30,000,000 shares issued and outstanding Deficit accumulated during the pre-exploration stage ) ) Total Stockholders’ Deficiency ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIENCY $ $ The accompanying notes are an integral part of these unaudited financial statements. 4 MONARCHY RESOURCES, INC. (Pre-Exploration Stage Company) STATEMENT OF OPERATIONS For the three months ended January 31, 2012 and 2011 and for the period June 16, 2010 (date of inception) to January 31, 2012 (Unaudited) Three months ended January 31, 2012 Three months ended January 31, 2011 From June 16, 2010 (date of inception) to January 31,2012 REVENUES $
